                       2:19-cr-20060-MMM-EIL # 37        Page 1 of 5
                                                                                               E-FILED
                                                             Wednesday, 10 March, 2021 09:06:27 AM
                                                                      Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      Case No. 19-CR-20060
                                          )
JEFFREY M. WEST,                          )
                                          )
              Defendant.                  )

                 GOVERNMENT’S EXPERT WITNESS DISCLOSURE

       The United States of America hereby gives notice of its intent to introduce expert

testimony under Federal Rule of Evidence 702, and a summary of that expert testimony

pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G).

       This case involves the forensic examination of multiple digital media items seized

from defendant’s residence or business. As a result of this examination, the defendant is

charged with multiple child sexual exploitation charges, including the production and

possession of child pornography. The United States intends to designate Michael A.

Johnson, with the Mattoon Police Department, and Aaron J. Covey, with the Federal

Bureau of Investigation, as expert witnesses.

       As detailed below, the noticed government expert witnesses are qualified to testify

as experts by virtue of their “knowledge, skill, experience, training, and education.” See

Fed. R. Evid. 702. Moreover, their testimony is relevant because it consists of “scientific,

technical, or other specialized knowledge [that] will help the trier of fact to understand
                          2:19-cr-20060-MMM-EIL # 37      Page 2 of 5




the evidence or determine a fact in issue,” namely, where images of child pornography

were located on the defendant’s computer, when and how they arrived, and the

technology used to obtain the images and videos. Id. The testimony of the expert

witnesses is also “based on sufficient facts or data;” is the “product of reliable principles

and methods;” and the experts have “reliably applied the principles and methods to the

facts of the case.” Id.

Michael A. Johnson

       Michael A. Johnson is a Detective with the Mattoon, Illinois, Police Department.

As part of his responsibilities, Detective Johnson investigates criminal violations relating

to child exploitation and child pornography, including violations pertaining to the illegal

production, distribution, receipt, and possession of child pornography, in violation of 18

U.S.C. §§ 2251, 2252, and 2252A. Detective Johnson has received training in child

exploitation offenses and digital forensic analysis.

       Detective Johnson will testify about his investigation in this case, including the

seizure and examination of various digital devices from defendant’s residence and

business. He will explain the process(es) used to extract data and information from the

various digital devices and describe the presence of child pornography as well as

additional artifacts pertaining to the defendant, as discussed in his report of examination,

including the presence of artifacts indicating ownership or primary use of the device by

the defendant. He will detail the forensic examination of these devices using computer

forensic programs, including FTK and found evidence of the presence of child

pornography files. Detective Johnson will also testify about Omegle and MyCamStudio

                                             2
                      2:19-cr-20060-MMM-EIL # 37         Page 3 of 5




files he located on the defendant’s devices and his opinion on how those files were

created based on their location on the devices, other forensic artifacts on the devices, and

user attribution evidence he located on the devices. Detective Johnson will opine on the

how, where, and when data and information was stored on the device; the types of

applications installed or located on the devices, including discussion of how a given

application operates, logs, or stores data and information, including IP log files and app

installation dates; the image and video operations of the devices, including how the

devices creates, stores and sends those files.

       Much of this testimony will not involve opinion testimony, however some will,

and in abundance caution, the government tenders this notice. Throughout his testimony,

Detective Johnson will draw upon his extensive training and experience investigating

offenses involving computer forensic evidence and conducting computer forensic

examinations to help the jury understand his findings. Detective Johnson may also be

called upon to answer hypothetical questions regarding the above-described subjects

based upon evidence presented at trial or to rebut any defense theory. The government

reserves the right to expand the subject-matter covered by the instant notice or to file an

amended expert notice covering additional subject-matter.

       Pursuant to Fed. R. Crim. P. 16(a)(1)(F), copies of the digital forensic examination

and investigation reports prepared by Detective Johnson have been provided to the

defendant.

       A copy of Detective Johnson’s professional qualifications has been disclosed in

discovery. See Bates No. 467.

                                             3
                        2:19-cr-20060-MMM-EIL # 37      Page 4 of 5




Aaron J. Covey

      Aaron J. Covey is a Special Agent with the Federal Bureau of Investigation, Dallas,

Texas, Field Office. SA Covey specializes in child exploitation and cyber-crime

investigations, in particular those that involve video chat platforms such as Omegle. SA

Covey will explain how Omegle functions, how users connect with other individuals on

the platform, the identifying features of Omegle, and the emerging intelligence FBI has

gathered regarding the “Omegle Game” as a method or technique used to sexually

exploit minors.

      Throughout his testimony, SA Covey will draw upon his extensive training and

experience investigating offenses involving child exploitation to help the jury understand

his findings. The government reserves the right to expand the subject-matter covered by

the instant notice or to file an amended expert notice covering additional subject-matter.

      A copy of SA Covey’s professional qualifications has been disclosed in discovery.

See Bates No. 468-69.

                                             Respectfully submitted,

                                             DOUGLAS J. QUIVEY
                                             Acting United States Attorney

                                             S/ELLY M. PEIRSON
                                             Assistant United States Attorney
                                             IL Bar No. 6298075
                                             201 S. Vine Street, Suite 226
                                             Urbana, Illinois 61802
                                             Telephone: (217) 373-5875
                                             elly.peirson@usdoj.gov




                                            4
                        2:19-cr-20060-MMM-EIL # 37       Page 5 of 5




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 10, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.




                                              S/ELLY M. PEIRSON
                                              Assistant United States Attorney




                                             5
